RESOLUCIÓN
Atendido el Informe de la Oficina de Inspección de No-tarías de 4 de diciembre de 2000 y la réplica al mismo radicada por el querellado, se ordena la reinstalación de José Damián Frontera Enseñat al ejercicio de la abogacía. Queda vigente la suspensión indefinida del ejercicio de la notaría. El mencionado abogado deberá corregir pronta-mente las deficiencias notariales señaladas.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El
Juez Presidente Señor Andréu García
y el Juez Asociado Señor Hernández Denton no intervinieron. El Juez Asociado Señor Rivera Pérez se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo